Case 16-18688-mdc   Doc 52-1 Filed 03/22/19 Entered 03/22/19 14:29:56   Desc
                            Exhibit A Page 1 of 4
Case 16-18688-mdc   Doc 52-1 Filed 03/22/19 Entered 03/22/19 14:29:56   Desc
                            Exhibit A Page 2 of 4
Case 16-18688-mdc   Doc 52-1 Filed 03/22/19 Entered 03/22/19 14:29:56   Desc
                            Exhibit A Page 3 of 4
Case 16-18688-mdc   Doc 52-1 Filed 03/22/19 Entered 03/22/19 14:29:56   Desc
                            Exhibit A Page 4 of 4
